Citation Nr: 1206259	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, claimed as skin cancer, rashers, and tumors, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a dental condition, to include loss of teeth #7 and 10 with temporomandibular joint disorder (TMJ).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from December 1967 to April 1970.  His awards and decorations included the Combat Action Ribbon and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in April 2010 when they were remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for a skin condition claimed as skin cancer, rashers, and tumors, to include as secondary to herbicide exposure.  In a remand order of April 2010, the Board noted private treatment records documented that the Veteran had been found to have, at various times, dermatitis, including seborrheic keratosis, cysts, folliculitis, actinic keratosis, rosacea, non-malignant nodular solar elastosis of the left eyebrow, and acne vulgaris.  The Board further noted in its April 2010 remand that a June 2007 VA examination report only addressed the question of whether the Veteran had acne vulgaris which was etiologically linked to active duty.  

Accordingly, the Board remanded the claim back to the RO in April 2010 to obtain a VA examination to determine if the Veteran's skin disorders are linked to active duty.  The examiner was instructed to provide an etiology opinion for any of the Veteran's skin conditions of record, including any condition present on examination.  The Board's specific instructions were that the examiner was to provide an opinion as to whether it is at least as likely as not that any of the Veteran's skin conditions of record, including any condition present on examination, beyond that of dermatitis, were incurred in service or are related to any incident of service, specifically to include the folliculitis for which the Veteran was treated in December 1968 and the generalized skin rash noted on his April 1970 separation physical examination, or exposure to herbicides.  

VA examinations were conducted in July 2010 and August 2011 in response to the Board's remand.  Unfortunately, the Board's review of the examination reports demonstrates that they are not fully responsive to the Board's remand instructions.  The July 2010 examination report diagnosed the presence of folliculitis and provided an opinion on that disability.  The examiner who conducted the August 2011 VA examination noted that there were diagnoses of seborrheic keratosis, cysts, rosacea, and eczema in the claims file.  The examiner opined that the conditions were less likely than not aggravated by the Veteran's service-connected dermatitis and/or folliculitis.  

Significantly, the examiners did not provide an opinion as to whether any of these skin conditions were directly linked to the Veteran's complaints of rashes during active duty.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims  (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  The Board finds the failure of either VA examination report to provide an opinion as to the etiology of seborrheic keratosis, cyst, folliculitis, actinic keratosis, rosacea, non-malignant nodular solar elastosis of the left eyebrow, and acne vulgaris on a direct basis mandates that the claim be returned to the RO.  Opinions must be provided as to whether the Veteran experiences seborrheic keratosis, cyst, folliculitis, actinic keratoses, rosacea, non-malignant nodular solar elastosis of the left eyebrow, and/or acne vulgaris which is/are directly due to his active duty service.  

In October 2010, a report of a VA dental examination was prepared.  It was noted the Veteran recounted that he started having difficulty with his jaw joint in August 1969.  He reported that he felt a large pop like it was dislocated.  He said that he did not seek treatment at that time because the physicians were more concerned about problems with his lower extremities.  The Veteran reported that the problem became more bothersome over the years and progressively worse.  With regard to medical history, it was noted that there was a shrapnel injury to the mouth area.  TMJ was diagnosed.  The examiner opined that the TMJ was less likely as not caused by the shrapnel injury and the small amounts of metallic fragments in the jaw noted at the time of the February 2008 VA examination.  The rationale was that the service treatment records were silent as to specific shrapnel wounds to the face; dental care rendered in 1970 for periodontal disease did not indicate the presence of shrapnel in the dental areas; the clinical records were silent as to TMJ and the available records failed to document chronicity of the TMJ problems since discharge from service.  

The Board finds this dental opinion is not adequate.  The examiner stated that the service treatment records were silent as to shrapnel wounds to the face, but this does not adequately address the evidence as a whole.  The report of the August 2011 VA examination referenced the presence of service treatment records indicating that the Veteran had pain and swelling in the maxilla during active duty.  There is competent evidence in the February 2008 VA examination report documenting what has been opined to be a metallic fragment in the jaw.  The Veteran has denied any post-service injuries to the jaw.  When looked at in the light most favorable to the Veteran, the Board finds the metallic fragment in the jaw is a residual of the in-service grenade injury.  

Furthermore, the dental examiner did not take into account the Veteran's self-reported medical history with regard to his jaw symptoms.  The Veteran informed the examiner that he began to experience difficulty with his jaw joint in August 1969 during active duty and that thereafter he continued to have progressively increasing jaw problems until the present time.  The Veteran is competent to report on this symptomatology.  The Board finds the evidence of record indicates that there was an in-service shrapnel injury to the jaw, some evidence of continuity of symptomatology and a current diagnosis of TMJ, but no opinion as to whether there is an etiologic link between the disorder and active duty which takes into account all of this evidence.   The Board finds an opinion is required as to the etiology of the TMJ which takes into account the above evidence.  

Another report of a VA dental examination was prepared in August 2011.  It was noted that the Veteran sustained grenade wounds, in part, to the right side of the neck.  Subsequent dental examinations while on active duty were referenced as revealing pain and swelling of the anterior maxilla.  The report included the annotation that the Veteran had loss of teeth numbers 7 and 10 due to in-service trauma.  The diagnosis was acquired loss of teeth numbers 7 and 10.  However, the examiner conflictingly wrote that the claimed condition was not at least as likely as not incurred in or caused by the claimed in-service injury.  The rationale was that there was no documented injury to the maxilla in the description of the in-service injury.  The Board finds this report to have conflicting conclusions and it did not address other pertinent evidence of record.  While it was noted in the body of the examination report that the Veteran was treated for pain and swelling of the anterior maxilla, the examiner also found that there was no documented injury to the maxilla in the description of the in-service injury.  The examiner did not address what caused the pain and swelling in the maxilla note during active duty.  

Furthermore, this examination report does not address the fact that, in February 2008, X-rays were interpreted as revealing a small metallic fragment anterior to the root of tooth # 21.  It is not apparent to the Board if this injury is near to teeth numbers 7 and 10, but at a minimum and when read in the light most favorable to the Veteran, it shows that some sort of trauma was incurred to the jaw due to a shrapnel wound.  Thus, the examiner's opinion that the medical evidence did not document an injury to the maxilla is incorrect.  Furthermore, this statement does not take into account, as indicated elsewhere in the report, that the Veteran was treated for pain and swelling in the maxilla during active duty.  The Board notes that teeth number 7 and 10 were apparently present at the time of the Veteran's discharge examination.  An opinion is required which takes all of this evidence into consideration when determining the etiology of the current dental disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2011 VA skin examination and request that he provide an addendum to the examination report which addresses the following:

  For each skin disorder documented in the claims file (to include seborrheic keratosis, cysts, folliculitis, actinic keratoses, rosacea, non-malignant nodular solar elastosis of the left eyebrow, and acne vulgaris plus any other skin disorder documented in the records) the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent or greater probability) that the disorder or disorders are etiologically linked to the Veteran's active duty service on a direct basis.  

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  If the examiner determines that he or she cannot provide the requested opinion without another physical examination of the Veteran, this should be scheduled.  

If the examiner who conducted the August 2011 VA skin examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the above opinion.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

2.  Return the claims file to the examiner who conducted the August 2011 VA dental examination and request that he provide an addendum to the examination report which addresses the following:

a)  Is it at least as likely as not (at least a 50 percent or greater probability) that the Veteran has TMJ which is etiologically linked to the Veteran's active duty service on a direct basis to include as due to the shrapnel wound to the jaw.  The in-service jaw symptomatology should be addressed.  Inform the examiner that the shrapnel injury to the jaw as represented by the metallic fragment anterior to the root of tooth #21 is assumed.  Inform the examiner that the Veteran is competent to report on his experiencing jaw problems beginning during active duty and continuing thereafter.  The etiology opinion should take this evidence into consideration.  

b)  Is it at least as likely as not (at least a 50 percent or greater probability) that the Veteran has lost teeth numbers 7 and 10 as a result of any incident of his active duty service.  The in-service tooth symptomatology should be addressed including endodontic treatment during active duty.  Inform the examiner that the shrapnel injury to the jaw as represented by the metallic fragment anterior to the root of tooth #21 is assumed.  Inform the examiner that the Veteran is competent to report on his experiencing jaw problems beginning during active duty and continuing thereafter.  The etiology opinion should take this evidence into consideration.  

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  If the examiner determines that he or she cannot provide the requested opinion without another physical examination of the Veteran, this should be scheduled.  

If the examiner who conducted the August 2011 VA dental examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with providing the above opinion.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

3.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the claim of entitlement to service connection for a skin condition, claimed as skin cancer, rashers, and tumors, to include as secondary to herbicide exposure, and the claim of entitlement to service connection for a dental condition, to include loss of teeth #7 and 10 with TMJ should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


